UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SVEN ERIC JOHANSSON,                              §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:17-CV-329
                                                  §
STEVE CONOR,                                      §
                                                  §
                Defendant.                        §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Sven Eric Johansson, proceeding pro se, filed this civil rights lawsuit. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed.

         The court has received the magistrate judge’s Report and Recommendation, along with the

record, pleadings, and all available evidence. No objections were filed to the Report and

Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions set forth in the magistrate judge’s Report

and Recommendation are correct and the report is ADOPTED. A final judgment shall be entered

dismissing this lawsuit.



           Signed this date
           Jul 15, 2019
